USCA11 Case: 19-12708     Date Filed: 07/12/2022   Page: 1 of 22




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-12708
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL STAPLETON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:14-cr-80151-DMM-1
                   ____________________
USCA11 Case: 19-12708          Date Filed: 07/12/2022       Page: 2 of 22




2                        Opinion of the Court                    19-12708

Before NEWSOM and MARCUS, Circuit Judges, and COVINGTON, ∗
District Judge.
NEWSOM, Circuit Judge:
       Michael Stapleton appeals his conviction on 47 counts re-
lated to his role in smuggling aliens into the United States. Staple-
ton raises five discrete issues on appeal: (1) whether the Govern-
ment’s delay in securing his extradition violated his constitutional
right to a speedy trial; (2) whether the indictment was multiplic-
itous and insufficiently specific; (3) whether the district court erro-
neously admitted evidence of an uncharged alien-smuggling ven-
ture and his sexual abuse of migrants; (4) whether the evidence was
insufficient to convict on a charge of smuggling an alien previously
convicted of an aggravated felony; and (5) whether the district
court erred in applying sentencing enhancements because the Gov-
ernment didn’t offer credible testimony supporting them. After
careful review and with the benefit of oral argument, we affirm.
                                     I
       Michael Stapleton was accused of being a “coyote” who ran
an alien-smuggling operation out of the Bahamas. The Govern-
ment charged him with 47 counts related to two alien-smuggling
conspiracies involving migrant landings that occurred in South
Florida in December 2012 and October 2013. Counts 1 and 2 of the


∗ Honorable Virginia Covington, United States District Judge for the Middle
District of Florida, sitting by designation.
USCA11 Case: 19-12708        Date Filed: 07/12/2022      Page: 3 of 22




19-12708                Opinion of the Court                         3

indictment each charged a conspiracy to encourage or induce an
alien to enter the United States in violation of 8 U.S.C.
§ 1324(a)(1)(A)(iv) and (v)(I). Counts 3 through 24 charged sepa-
rate counts of encouraging and inducing various aliens to enter the
United States in violation of 8 U.S.C. § 1324(a)(1)(A)(iv) and (v)(II).
Counts 25 through 46 charged separate counts of bringing or at-
tempting to bring an alien into the United States for financial gain
in violation of 8 U.S.C. § 1324(a)(2)(B)(ii). Count 47 charged Sta-
pleton with aiding and assisting an inadmissible alien who had been
convicted of an aggravated felony in entering the United States, in
violation of 8 U.S.C. § 1327.
        The indictment was filed on September 4, 2014, but Staple-
ton wasn’t arrested until after the Government managed to secure
his extradition when he traveled from Jamaica to Germany in May
2018. In the intervening years, the Government had explored the
possibility of extraditing Stapleton from the Bahamas or Jamaica
but hadn’t done so because those countries would have required
first-person affidavits from every alien named in Stapleton’s indict-
ment—a tall order after those 33 individuals had dispersed to loca-
tions inside and outside the United States. Stapleton made his first
appearance in district court in July 2018.
       Stapleton moved to dismiss the indictment on several
grounds, including that the indictment impermissibly charged two
conspiracy counts for a single conspiracy, that those counts didn’t
identify his co-conspirators, and that the indictment didn’t specify
which section of the aiding-and-abetting statute was relevant to
USCA11 Case: 19-12708         Date Filed: 07/12/2022     Page: 4 of 22




4                       Opinion of the Court                  19-12708

him. The district court denied Stapleton’s motions. Stapleton also
filed a motion to dismiss the indictment on speedy-trial grounds,
which was denied because the court found that the reason for delay
didn’t weigh heavily against the Government. This meant that Sta-
pleton was required to prove actual prejudice, which he wasn’t able
to do.
        Two facts about the resulting trial are relevant to this appeal.
First, the district court ruled that the Government could present
evidence of an uncharged alien-smuggling conspiracy that took
place in September 2013 because it was relevant to Stapleton’s in-
tent and plan. Second, during the trial, the Government elicited
testimony from two women, Pacheco and Souza, that Stapleton
“abused” them, but avoided mentioning sexual assault in accord-
ance with the district court’s instructions. Stapleton, representing
himself, didn’t object to this questioning. See Doc. 216 at 68. Sta-
pleton himself mentioned sexual assault when he questioned
Pacheco and Souza—leading to their testimony that he had, in fact,
sexually assaulted them. See Doc. 217 at 76, 79–80. The jury con-
victed Stapleton of all 47 counts.
       At sentencing, as relevant to this appeal, the district court
applied a four-level enhancement for serious bodily injury after
finding that Stapleton forced Pacheco to have sex several times and
a two-level enhancement for possessing a firearm in connection
with his offenses. The district court’s findings were based on testi-
mony given at sentencing by Pacheco and by a passenger during
the September 2013 smuggling, Acevedo-Bedoya, who had
USCA11 Case: 19-12708             Date Filed: 07/12/2022          Page: 5 of 22




19-12708                    Opinion of the Court                                 5

observed Stapleton with a firearm—testimony that the court found
to be credible. The court sentenced Stapleton to a below-guideline
sentence of 262 months.
       Stapleton appealed, raising five discrete arguments. We ad-
dress each in turn.
                                        II
                                        A
       First, Stapleton argues that the Government’s delay in secur-
ing his extradition violated his constitutional right to a speedy trial
—and therefore, that his indictment should have been dismissed.
We disagree. 1
        We assess whether a defendant’s Sixth Amendment right to
a speedy trial was violated by considering four factors: “[1] Length
of delay, [2] the reason for the delay, [3] the defendant’s assertion
of his right, and [4] prejudice to the defendant.” Barker v. Wingo,
407 U.S. 514, 530 (1972). The defendant “must demonstrate actual
prejudice unless each of the first three factors weighs heavily
against the government.” United States v. Machado, 886 F.3d 1070,
1081 (11th Cir. 2018) (cleaned up). Here, Stapleton has waived any
argument that he suffered actual prejudice by failing to argue as

1 “Whether the government deprived a defendant of his constitutional right to

a speedy trial presents a mixed question of law and fact. We review the district
court’s legal conclusions de novo, and we review its factual findings for clear
error.” United States v. Villarreal, 613 F.3d 1344, 1349 (11th Cir. 2010) (citation
omitted).
USCA11 Case: 19-12708        Date Filed: 07/12/2022     Page: 6 of 22




6                      Opinion of the Court                 19-12708

much and instead relying on the contention that the first three
Barker factors weigh heavily against the Government. See Initial
Br. of Appellant at 32–33.
       Both parties agree that the first factor, length of delay,
weighs against the Government: The delay of almost four years
triggers the Barker speedy-trial analysis. See Br. of Appellee at 31–
32; United States v. Oliva, 909 F.3d 1292, 1298 (11th Cir. 2018) (per
curiam). But the length of delay doesn’t weigh heavily against the
Government unless the reason for the delay also weighs against the
Government. Oliva, 909 F.3d at 1302. Bad-faith reasons—like an
“intentional attempt to delay trial in order to hinder the defense”—
weigh heavily against the Government, whereas a valid excuse, like
a missing witness, “justifies reasonable delay.” Id. at 1301. When
the Government’s “negligence” is the reason for delay, “[o]ur tol-
eration of negligence varies inversely with the length of the delay
that the negligence causes.” Id. at 1302 (quotation marks omitted).
       The district court didn’t clearly err in finding that the Gov-
ernment acted “reasonably and diligently” in attempting to secure
Stapleton’s extradition to the United States; the reason for the delay
wasn’t bad faith or negligence. See Doc. 71 at 14–16. It wasn’t clear
error for the court to conclude (1) that the Bahamas and Jamaica—
the countries where Stapleton resided during the period between
his indictment and extradition—both impose the onerous require-
ment of obtaining first-person affidavits from all the aliens involved
in a charged alien-smuggling offense before extraditing someone,
and (2) that the 33 aliens involved in Stapleton’s case had arrived in
USCA11 Case: 19-12708          Date Filed: 07/12/2022        Page: 7 of 22




19-12708                 Opinion of the Court                             7

the United States and “scattered[ed] to the winds” before Stapleton
was indicted. Id. Given these facts, the Government wasn’t re-
quired to “jeopardize its case” or “jettison some of the counts in
the Indictments” by seeking to extradite Stapleton with just the
subset of affidavits that it would have been able to obtain. Id. at
15–16. And as soon as the Government learned in 2018 that Staple-
ton planned to travel to Germany—a country with less demanding
extradition requirements—it secured an Interpol “red notice” that
enabled Stapleton’s arrest and extradition. Id. at 8. So, the district
court’s finding that the Government acted diligently and in good
faith wasn’t clearly erroneous. See United States v. Bagga, 782 F.2d
1541, 1544 (11th Cir. 1986) (applying clear-error standard to district
court’s factual determination that the government made a diligent,
good-faith effort to arrest the defendant); Machado, 886 F.3d at
1081 & n.10 (holding that district court’s finding of good faith and
diligence wasn’t clearly erroneous even though the government
made no effort to extradite the defendant from Brazil for five
years). “[B]ecause the government at a minimum acted in good
faith, any alleged failure to more diligently pursue [Stapleton]
should not weigh heavily against the government.” Machado, 886
F.3d at 1081 n.11. 2



2 Another reason that this factor doesn’t weigh heavily against the Govern-
ment is that Stapleton remained at liberty in the Bahamas and Jamaica during
the years when the Government was evaluating its options for extradition.
See Bagga, 782 F.2d at 1544 (noting that even the Government’s negligence
wouldn’t “tip the scale in favor of the defendant” given that “the defendant
USCA11 Case: 19-12708             Date Filed: 07/12/2022         Page: 8 of 22




8                          Opinion of the Court                       19-12708

       Because Stapleton can’t establish that all of the first three
Barker factors weigh heavily against the Government, and he
hasn’t argued actual prejudice, his speedy-trial claim fails.
                                       B
        Second, Stapleton argues that his indictment was fatally de-
ficient because (i) it was multiplicitous and (ii) it wasn’t sufficiently
specific. Neither argument succeeds. 3
                                        i
        Stapleton’s indictment wasn’t impermissibly multiplicitous
in violation of the Double Jeopardy Clause. “An indictment is mul-
tiplicitous if it charges a single offense in more than one count. A
multiplicitous indictment violates double jeopardy principles by
giving the jury more than one opportunity to convict the defendant
for the same offense.” United States v. Davis, 854 F.3d 1276, 1286
(11th Cir. 2017) (quotation marks and citations omitted).
       While Counts 1 and 2 both charged a violation of the same
statute and subsections—conspiracy to encourage or induce an


was at liberty and outside the jurisdiction where the indictment was re-
turned”).
3 “We review the sufficiency of an indictment de novo.”   United States v. Leon-
ard, 4 F.4th 1134, 1141 (11th Cir. 2021), cert. denied __ S. Ct. __ (2022). “Alt-
hough we review multiplicity rulings for an abuse of discretion, we actually
conduct a legal analysis of the appellant’s double jeopardy arguments which is
essentially de novo.” United States v. Ford, 784 F.3d 1386, 1392 (11th Cir.
2015) (cleaned up).
USCA11 Case: 19-12708       Date Filed: 07/12/2022    Page: 9 of 22




19-12708               Opinion of the Court                       9

alien to enter the United States—they properly charged two differ-
ent conspiracies rather than a single conspiracy continuing over
time. We consider five factors to determine whether a defendant
committed two separate conspiracies or only one: “(1) time,
(2) persons acting as co-conspirators, (3) the statutory offenses
charged in the indictments, (4) the overt acts charged by the gov-
ernment . . . which indicate[] the nature and scope of the activity
which the government sought to punish in each case, and (5) places
where the events alleged as part of the conspiracy took place.”
United States v. Votrobek, 847 F.3d 1335, 1340 (11th Cir. 2017)
(quotation marks omitted). Here, the same statutory offense was
charged for both conspiracy counts, but “this factor is not control-
ling” because “it is possible to have two different conspiracies to
commit exactly the same kind of crime.” Id. at 1341 (quotation
marks omitted). The other four factors weigh in favor of finding
that Stapleton was involved in multiple conspiracies. The two con-
spiracies occurred ten months apart, in December 2012 and Octo-
ber 2013. See id. at 1340 (finding temporal gap of one month suffi-
cient to indicate the “end of one conspiracy and the beginning of
another”). Different persons acted as co-conspirators, including
different captains for the boats involved in the migrant landings.
Different overt acts marked the conspiracies—different boats, stash
houses, and groups of aliens. And at least some of “the conspirato-
rial events occurred in separate places,” Votrobek, 847 F.3d at 1341
(quotation marks omitted), with the migrant landings occurring at
different locations in Florida. Based on these factors, the
USCA11 Case: 19-12708           Date Filed: 07/12/2022         Page: 10 of 22




10                         Opinion of the Court                      19-12708

Government has carried its burden of “proving a separate conspir-
acy by a preponderance of the evidence.” Id. at 1340.
        Nor was the indictment multiplicitous because it charged
three different counts (Counts 10, 32, and 47) for the same “of-
fense.” See Initial Br. of Appellant at 44. “Where the same conduct
violates two statutory provisions, the first step in the double jeop-
ardy analysis is to determine whether the legislature . . . intended
that each violation be a separate offense.” Davis, 854 F.3d at 1286.
“If the legislative intent is unclear, we apply the ‘same elements’
test set forth in Blockburger v. United States,” 284 U.S. 299 (1932).
Davis, 854 F.3d at 1286. Under Blockburger, charging multiple
counts for the same conduct doesn’t violate the Double Jeopardy
Clause so long as “‘each provision requires proof of a fact which
the other does not.’” United States v. Cannon, 987 F.3d 924, 940
(11th Cir.) (quoting Blockburger, 284 U.S. at 304), cert. denied, 142
S. Ct. 283 (2021).
       We conclude that Counts 10, 32, and 47 satisfy the Block-
burger test. 4 Count 10 charged a violation of 8 U.S.C.
§ 1324(a)(1)(A)(iv), which criminalizes “encourag[ing] or in-
duc[ing] an alien” to enter the United States while “knowing or in
reckless disregard” of the fact that the alien’s coming to the United


4 As in Cannon, “[n]either [Stapleton] nor the government identifies anything
in the [immigration] statutes or their legislative histories that speaks to Con-
gress’s intent to authorize separate and cumulative punishments,” so we
“therefore compare the elements of the [three] offenses.” 987 F.3d at 940.
USCA11 Case: 19-12708            Date Filed: 07/12/2022         Page: 11 of 22




19-12708                   Opinion of the Court                               11

States is “in violation of law.” Count 32 charged a violation of 8
U.S.C. § 1324(a)(2)(B)(ii), which criminalizes “bring[ing] or at-
tempt[ing] to bring to the United States” an alien “for the purpose
of commercial advantage or private financial gain,” while “know-
ing or in reckless disregard of the fact that” the alien “has not re-
ceived prior official authorization to come to, enter, or reside in the
United States.” Count 47 charged a violation of 8 U.S.C. § 1327,
which criminalizes “knowingly aid[ing] or assist[ing]” certain types
of “inadmissible” aliens, including those convicted of aggravated
felonies, to enter the United States.
       It’s clear from the face of these statutes that Counts 32 and
47 both require proof of a unique element that the other counts
don’t: Count 32 requires the defendant to have the purpose of fi-
nancial gain, and Count 47 requires proof of the fact that the alien
was inadmissible because of an aggravated felony conviction.
       Count 10—the violation of § 1324(a)(1)(A)(iv)—also re-
quires proof of an element that the other counts don’t: the mens
rea of knowledge or reckless disregard for the fact “that the alien’s
coming to the United States is in violation of law.” United States
v. Lopez, 590 F.3d 1238, 1250 (11th Cir. 2009) (emphasis added);
see Supp. Br. of Appellee at 3–6. 5 This mens rea is a unique element


5  In Lopez, we upheld jury instructions that defined “encourage” in
§ 1324(a)(1)(A)(iv) as including “to help.” 590 F.3d at 1249. And as the dissent-
ing judge in that case pointed out, including mere “helping” within the defini-
tion of “encourage” threatens to make subsection (a)(2) of the statute—which
includes bringing or attempting to bring aliens to the United States—
USCA11 Case: 19-12708           Date Filed: 07/12/2022         Page: 12 of 22




12                         Opinion of the Court                      19-12708

because it isn’t automatically satisfied whenever a defendant
knows that the alien hasn’t received “prior official authorization”
to enter the United States (as is required for violations of
§ 1324(a)(2)(B)(ii)) or when the defendant knows the alien is “inad-
missible” (as is required for violations of § 1327). Rather, an alien
can come to the United States without “prior official authoriza-
tion” without being in “violation of law.” Supp. Br. of Appellee at
8. For example, “a noncitizen national of a country in the visa
waiver program may seek admission as a nonimmigrant visitor for
90 days or less without a visa, grant of advance parole, or other
travel document”; prior authorization isn’t required if the alien ar-
rives at a land-border port of entry. Id. at 8–9 (citing 8 U.S.C.
§ 1187(a)(1)–(2) and 8 C.F.R. §§ 217.5(b)(2); 217.2(c)(2)). Thus, a
defendant could violate § 1324(a)(2)(B)(ii) by bringing such an alien
to the United States for financial gain without violating
§ 1324(a)(1)(A)(iv). Similarly, an alien can be “inadmissible” (as re-
quired for a violation of § 1327) without his entry being in “viola-
tion of law”: Certain classes of aliens can obtain waivers of inad-
missibility and be granted entry into the United States. Id. at 13 n.3


redundant. Id. at 1259 (Barkett, J., concurring in part and dissenting in part).
Given Lopez, § 1324(a)(1)(A)(iv) doesn’t seem to require any act that
§ 1324(a)(2)(B)(ii) and § 1327 don’t: Every time someone brings or attempts
to bring an alien to the United States or aids or assist him in entering the
United States, he also helps (“encourages”) that person to enter the United
States. But after we sought supplemental briefing on this issue, the Govern-
ment explained how even if § 1324(a)(1)(A)(iv) can be violated by the same act
as the other subsections, it requires a unique mens rea.
USCA11 Case: 19-12708           Date Filed: 07/12/2022         Page: 13 of 22




19-12708                   Opinion of the Court                              13

(citing 8 U.S.C. § 1182(d)(3), (13)–(14)). Therefore, a defendant
could violate § 1327 but not § 1324(a)(1)(A)(iv) by bringing an inad-
missible alien to the United States while “believing his entry would
be lawful because he expected him to apply for a waiver of inad-
missibility at a port of entry.” Id. at 13.
       Because Counts 10, 32, and 47 charged crimes that all re-
quire a unique element of proof, they’re not multiplicitous.
                                       ii
       Nor was Stapleton’s indictment insufficiently specific.
While Stapleton cites a district court case for the proposition that
an indictment charging conspiracy must specifically identify the de-
fendant’s alleged co-conspirators, that’s contrary to our precedent:
“[A] conspiracy indictment and a conspiracy charge to a jury may
properly refer to unidentified co-conspirators.” United States v.
Trujillo, 714 F.2d 102, 105 n.1 (11th Cir. 1983); see also United
States v. Martinez, 96 F.3d 473, 477 (11th Cir. 1996) (per curiam).
        Stapleton’s separate argument that the indictment was in-
sufficient because it didn’t specify who he was “aiding and abet-
ting” also fails. 6 Stapleton wasn’t charged with “aiding and


6 We review this issue only for plain error because Stapleton failed to raise it
before the district court. See United States v. Rodriguez, 398 F.3d 1291, 1298
(11th Cir. 2005); Doc. 33 at 5–6 (arguing only that the indictment was insuffi-
cient because it failed to specify which subsection of 18 U.S.C. § 2 Stapleton
was charged with violating, not because it didn’t specify who Stapleton aided
or abetted).
USCA11 Case: 19-12708           Date Filed: 07/12/2022         Page: 14 of 22




14                         Opinion of the Court                      19-12708

abetting” the immigrant-smuggling offenses in the indictment; he
was charged with the substantive offenses—violations of 8 U.S.C.
§§ 1324(a)(1)(A)(iv), 1324(a)(2)(B)(ii), and 1327. To be sure, the in-
dictment also referenced 18 U.S.C. § 2, which states that those who
commit offenses against the United States, aid or abet those of-
fenses, or willfully cause the commission of those offenses all shall
be punishable as principals. See Doc. 1 at 2–5. But the indictment
makes clear that Stapleton was charged with the substantive of-
fenses because he personally committed them, not because he
aided and abetted their commission: Counts 3 through 24 allege
that Stapleton “did knowingly encourage and induce an alien” to
enter the United States; Counts 25 through 46 allege that he “did
knowingly bring and attempt to bring, an alien” for financial gain;
and Count 47 alleges that he “did knowingly aid and assist an alien”
who had been convicted of an aggravated felony to enter the
United States. Id. Therefore, the indictment didn’t need to specify
a principal whom Stapleton aided and abetted in committing the
substantive offenses in Counts 3 through 47 because the indictment
charged him with committing those offenses himself. 7


7 Nor does it matter if an alien cannot be the principal that one aids and abets
to commit these offenses; the substantive offense itself is aiding the alien in
entering the United States. The out-of-circuit cases that Stapleton cites are
inapposite. In Garcia-Paulin, for instance, the Fifth Circuit considered a de-
fendant’s conviction for bringing or attempting to bring an inadmissible alien
to the United States, but in that case the defendant hadn’t done anything to
actually bring the alien to the United States; he had only supplied the alien
with a fraudulent passport stamp. United States v. Garcia-Paulin, 627 F.3d 127,
USCA11 Case: 19-12708            Date Filed: 07/12/2022          Page: 15 of 22




19-12708                    Opinion of the Court                               15

                                       C
       The district court didn’t plainly err in admitting evidence of
Stapleton’s abuse of migrant women and evidence of an uncharged
alien-smuggling conspiracy.8
        First, the abuse. We will consider only whether the district
court erred in admitting the evidence about “abuse” generally—
which the Government elicited—rather than in admitting evidence
about sexual abuse—which Stapleton himself elicited. See Doc.
278 at 11. Because Stapleton invited any error in admitting the sex-
ual-abuse evidence (and of course didn’t object to his own ques-
tioning), he can’t challenge it on appeal. See United States v. Sil-
vestri, 409 F.3d 1311, 1327 (11th Cir. 2005). And because Stapleton
didn’t object to the Government’s questioning, see Doc. 216 at 68,
we review the district court’s admission of the abuse evidence only
for plain error, United States v. Deverso, 518 F.3d 1250, 1254 (11th
Cir. 2008).
     It wasn’t error—much less plain error—for the district court
to admit evidence of Stapleton’s abuse of migrant women


133 (5th Cir. 2010). The Fifth Circuit held that the defendant likewise couldn’t
have been guilty of aiding and abetting the offense because there was no prin-
cipal that the defendant helped to bring the alien to the United States; the alien
himself couldn’t be the principal. Id. Stapleton, by contrast, was the principal.
8 “We review for abuse of   discretion the district court’s admission of evidence.
If the defendant fails to object at trial to the admission of evidence, the court
reviews the district court’s ruling for plain error only.” United States v.
Deverso, 518 F.3d 1250, 1254 (11th Cir. 2008) (citation omitted).
USCA11 Case: 19-12708            Date Filed: 07/12/2022          Page: 16 of 22




16                         Opinion of the Court                        19-12708

notwithstanding Federal Rule of Evidence 403, which states that
the court “may exclude relevant evidence if its probative value is
substantially outweighed by a danger of . . . unfair prejudice, con-
fusing the issues, misleading the jury, undue delay, wasting time,
or needlessly presenting cumulative evidence.”9 “Rule 403 is an
extraordinary remedy which the district court should invoke spar-
ingly, and the balance should be struck in favor of admissibility.”
United States v. Lopez, 649 F.3d 1222, 1247 (11th Cir. 2011) (quo-
tation marks omitted). Here, Stapleton’s abuse of the migrants was
probative of his intent to smuggle them into the United States:
While Stapleton argued at trial that he was housing the migrants
for innocuous reasons—placing his intent at issue—the fact that he
repeatedly abused them with seeming impunity had probative
value because it suggested that he knew the migrants were at his
mercy given that they were depending on him to smuggle them to
the United States. And on the other side of the ledger, evidence of
unspecified, generic “abuse” isn’t as prejudicial as evidence of sex-
ual abuse. So, at the very least, it isn’t “plain” that the probative
value of the abuse testimony was substantially outweighed by its
prejudicial effect. Cf. United States v. Saintil, 753 F.2d 984, 987–89
(11th Cir. 1985) (finding no abuse of discretion where the court ad-
mitted evidence of murder and extortion of sexual favors from


9Because the abuse here “arose out of the same transaction or series of trans-
actions as the charged offense[s],” it is not considered “extrinsic evidence” and
therefore “Rule 404(b) is not applicable.” United States v. Saintil, 753 F.2d 984,
987–88 (11th Cir. 1985).
USCA11 Case: 19-12708           Date Filed: 07/12/2022         Page: 17 of 22




19-12708                   Opinion of the Court                              17

migrants for the purpose of proving the defendant’s control over a
vessel).
        Next, the uncharged alien-smuggling conspiracy. The dis-
trict court didn’t plainly err 10 in admitting this evidence because it
didn’t violate Federal Rule of Evidence 404(b) or 403. Rule 404(b)
prohibits admission of evidence of uncharged acts “to prove a per-
son’s character in order to show that on a particular occasion the
person acted in accordance with the character.” Fed. R. Evid.
404(b)(1). But such evidence “may be admissible for another pur-
pose, such as proving motive, opportunity, intent, preparation,
plan, knowledge, identity, absence of mistake, or lack of accident.”
Id. R. 404(b)(2). Here, the evidence of the uncharged conspiracy
was used not to prove character but to explain Stapleton’s plan and
intent—his modus operandi—and to refute Stapleton’s trial de-
fense that he didn’t intend to commit any crimes when he accepted
money from the migrants who testified at trial. We have held that
admitting evidence of an uncharged alien-smuggling offense for
this purpose is proper under Rule 404(b). See, e.g., United States
v. Perez, 443 F.3d 772, 779–80 (11th Cir. 2006) (holding that a prior
alien-smuggling conviction “was relevant to establish his state of
mind with respect to the conspiracy offense” because “[w]hen a de-
fendant charged with conspiracy enters a plea of not guilty . . . he
makes intent a material issue in the case”).


10Stapleton didn’t object to this evidence at trial, so we review only for plain
error. See Doc. 217 at 179, 198-200, 202; Deverso, 518 F.3d at 1254.
USCA11 Case: 19-12708      Date Filed: 07/12/2022     Page: 18 of 22




18                     Opinion of the Court               19-12708

       Nor was the probative value of this evidence substantially
outweighed by the danger of unfair prejudice or cumulativeness,
as would implicate Rule 403. The evidence wasn’t substantially
more prejudicial than probative given its relevance to Stapleton’s
state of mind and the court’s limiting instructions. See Doc. 217 at
170–71; cf. Perez, 443 F.3d at 780 (finding no abuse of discretion
where district court determined probative value of prior alien-
smuggling offense wasn’t outweighed by prejudicial effect). It also
wasn’t needlessly cumulative—or at the very least, its admission
wasn’t plainly erroneous on this ground—because only three mi-
grants testified about the two charged conspiracies and there’s no
authority suggesting that calling four witnesses to prove 47 alien-
smuggling counts is needlessly cumulative.
                                 D
       Turning to Stapleton’s argument that there was insufficient
evidence to convict him of Count 47—knowingly aiding the entry
of an inadmissible alien who had been convicted of an aggravated
felony—this claim fails under the applicable standard of review:
When reviewing sufficiency-of-the-evidence claims, we “view[] the
evidence in the light most favorable to the government and draw[]
all reasonable inferences and credibility choices in favor of the
jury’s verdict.” United States v. Trujillo, 146 F.3d 838, 845 (11th
Cir. 1998). We cannot overturn the verdict “if any reasonable con-
struction of the evidence would have allowed the jury to find the
defendant guilty beyond a reasonable doubt.” United States v.
USCA11 Case: 19-12708            Date Filed: 07/12/2022         Page: 19 of 22




19-12708                   Opinion of the Court                               19

Herrera, 931 F.2d 761, 762 (11th Cir. 1991). The evidence, viewed
in this manner, was sufficient to support Stapleton’s conviction.11
       Stapleton argues that there wasn’t sufficient evidence that
the “Steve Anthony Rittie” whom he helped enter the United
States was the same “Steve Rittie” who had been convicted of con-
spiracy to distribute more than 100 pounds of marijuana in New
Mexico state court. He argues that because the only matching in-
formation in the New Mexico documents evidencing the convic-
tion was a first and last name and a birth year, there wasn’t suffi-
cient evidence to conclude beyond a reasonable doubt that the
Steve Rittie that Stapleton smuggled was the Steve Rittie convicted
of the New Mexico felony.
        In our view, the jury received enough evidence to conclude
that the two “Steve Rittie”s were one and the same: The Govern-
ment presented testimony from Border Patrol Agent John Solek
about the documents contained in Steve Rittie’s alien file, which
included a warrant of removal (with Rittie’s name, photograph,
and fingerprint) and a formal warning for Rittie not to enter the
United States because he is an aggravated felon. See Docs. 224 at
23–24; 152-1 at 130–32. Solek testified that the Government’s same
file on Rittie also included a certified copy of the New Mexico judg-
ment against “Steve Rittie.” See Docs. 224 at 20–22; 152-1 at 127–
29. That judgment also noted that the defendant was subject to


11 Moreover, because   Stapleton didn’t object on this ground before the district
court, our review is for plain error only.
USCA11 Case: 19-12708            Date Filed: 07/12/2022          Page: 20 of 22




20                         Opinion of the Court                        19-12708

deportation to Jamaica, Doc. 152-1 at 128, which is the same coun-
try of origin listed for the Steve Rittie that Stapleton smuggled,
Doc. 152-1 at 61. Because a “reasonable construction” of this evi-
dence could have allowed the jury to find beyond a reasonable
doubt that the Steve Rittie that Stapleton smuggled was an aggra-
vated felon, sufficient evidence supported this conviction.
                                        E
       Finally, the district court didn’t err in imposing sentencing
enhancements based on Stapleton’s sexual assault of migrants and
his possession of a firearm in relation to his offenses because the
enhancements were supported by factual findings that weren’t
clearly erroneous. 12
        First, the serious-bodily-injury enhancement based on Sta-
pleton’s sexual assaults. See U.S.S.G. § 2L1.1(b)(7)(B). Given
Pacheco’s detailed testimony before the district court and the “spe-
cial deference” that we owe to “the court’s finding of witness cred-
ibility,” United States v. Hesser, 800 F.3d 1310, 1330 (11th Cir. 2015)
(per curiam), the court’s conclusion that Stapleton sexually as-
saulted Pacheco wasn’t clearly erroneous. The district court was
entitled to find Pacheco credible notwithstanding her illegal entry
into the United States and her pending petition to remain in the
country. Cf. United States v. George, 872 F.3d 1197, 1205 (11th Cir.


12 “We review the District Court’s findings of fact at sentencing for clear error,

according special deference to the court’s finding of witness credibility.”
United States v. Hesser, 800 F.3d 1310, 1330 (11th Cir. 2015) (per curiam).
USCA11 Case: 19-12708            Date Filed: 07/12/2022         Page: 21 of 22




19-12708                   Opinion of the Court                               21

2017) (concluding that the district court was entitled to find wit-
nesses credible despite their “extensive criminal histories”).
       Second, the dangerous-weapon enhancement. The Sen-
tencing Guidelines impose a two-level enhancement if “a danger-
ous weapon (including a firearm) was possessed.” U.S.S.G.
§ 2L1.1(b)(5)(C). The district court found that Stapleton possessed
a firearm during the uncharged September 2013 alien-smuggling
operation based on the testimony of passenger Acevedo-Bedoya,
who explained that although he wasn’t very familiar with firearms,
he saw Stapleton carrying a handgun in his waistband similar to
those carried by police. Given this testimony and the deference
that we owe to the district court’s credibility determinations, this
finding wasn’t clearly erroneous.13 Therefore, the court properly
applied the dangerous-weapon enhancement.


13Nor did the court err in imposing the enhancement even though Stapleton
possessed the firearm during the uncharged September 2013 operation, which
occurred between the charged December 2012 and October 2013 offenses. In
applying sentencing enhancements, the court must consider all “relevant con-
duct,” which “is broadly defined to include both uncharged and acquitted con-
duct that is proven at sentencing by a preponderance of the evidence,” and
“‘all acts and omissions committed . . . by the defendant . . . that were part of
the same course of conduct or common scheme or plan as the offense of con-
viction.’” United States v. Siegelman, 786 F.3d 1322, 1332–33 (11th Cir. 2015)
(quoting U.S.S.G. § 1.B1.3(a)(1), (2) (emphasis added)). The September 2013
crossing was part of the same “common scheme or plan” to smuggle migrants
to the United States as the December 2012 and October 2013 crossings because
these three operations shared, at the very least, a similar modus operandi and
common purpose. See id. at 1333 (“For two or more offenses to constitute
part of a common scheme or plan, they must be substantially connected to
USCA11 Case: 19-12708        Date Filed: 07/12/2022      Page: 22 of 22




22                      Opinion of the Court                  19-12708

       AFFIRMED.




each other by at least one common factor, such as common victims, common
accomplices, common purpose, or similar modus operandi.” (quoting
U.S.S.G. § 1B1.3, cmt. n.9(A))).